Citation Nr: 0501864	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  04-12 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an abdominal 
disorder characterized by generalized abdominal pain.

2.  Entitlement to service connection for right renal 
calculi.

3.  Entitlement to service connection for left renal cyst.

4.  Entitlement to service connection for a skin disorder 
characterized by tinea corporis and tinea cruris.

5.  Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran had honorable active service from May 1967 to May 
1970, and other than honorable active service from July 1977 
to November 1983.

The case comes before the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  At present, the case is before the Board for 
appellate adjudication.  However, as additional development 
is necessary in this case prior to appellate adjudication, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on your part.

In light of the fact that the appellant contested the initial 
evaluation assigned for his service-connected PTSD, the Board 
has styled the issue as reflected on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Further, the Board notes that the veteran presented testimony 
during a hearing on appeal at the Central Office in 
Washington D.C., before the undersigned Veterans Law Judge in 
July 2004.  A copy of the hearing transcript issued following 
the hearing is of record.   


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issues on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).  In this respect, the 
Board notes that during the October 2004 Central Office 
hearing, the veteran testified that during 2003 he was 
hospitalized and treated for his PTSD at the Johnson City VA 
Medical Center (VAMC).  In addition, it appears he was also 
treated at the Johnson City VAMC for his kidney and skin 
disorders, and that he was treated at the Knoxville, 
Tennessee VAMC and by private physicians for the skin 
disorder.  Furthermore, during the hearing, the veteran 
submitted evidence showing that he is currently receiving 
Social Security Administration (SSA) disability benefits.  As 
such, the RO should assist the appellant in obtaining any 
additional available private, VA and/or SSA records. 

The Board also notes that the veteran has not received the 
benefit of VA examinations with etiology opinions regarding 
the claimed renal, abdominal and skin conditions.  As well, 
the Board notes that the veteran has received VA treatment 
for symptoms related to the service-connected PTSD since the 
last psychiatric examination in January 2003.  If the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is always 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, in 
order to afford the veteran due process of law, the veteran 
should be scheduled to undergo VA examinations in order to 
assess the current status of his service-connected PTSD, and 
to determine the etiology of the claimed renal, abdominal and 
skin disorders. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since June 
2002 (date of claim) to the present, and 
who possess records relevant to the 
claims on appeal.  Provide the veteran 
with release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file, including for the 
private physician who treated him for his 
skin condition in Knoxville, Tennessee.  
When the veteran responds, obtain records 
from each health care provider he 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, inform the veteran of 
the records that the RO was unable to 
obtain, including what efforts were made 
to obtain them.  Also inform the veteran 
that adjudication of the claims will be 
continued without these records unless he 
is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  Furthermore, the veteran 
should be specifically informed as to 
what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claims, per 
38 U.S.C.A. §§ 5103(a), 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

2.  The RO should request that the 
appellant provide information as to the 
dates of any treatment at any VA Medical 
Center (VAMC) for the claimed disorders 
since June 2002 (date of claim) to the 
present.  All identified treatment 
records from any reported VAMC not 
already contained within the claims file 
should be obtained and associated with 
the claims file, including any relevant 
records from the Johnson City, Mountain 
Home and Knoxville VAMCs.  If the search 
for the above records has negative 
results, the claims file must be properly 
documented with information obtained from 
the VA facility(ies).  Furthermore, the 
appellant should be specifically informed 
as to what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating the claims.  
Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security Administration 
(SSA) based its decision to award 
disability benefits to the veteran, per 
the April 2004 SSA letter to the veteran.  
If the search for the mentioned records 
has negative results, the claims file 
must be properly documented as to the 
unavailability of these records.

4.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations:
a)  The veteran should be scheduled for 
a VA psychiatric examination to 
identify his level of impairment 
resulting from the service-connected 
PTSD.  The claims folder must be made 
available to the examiner for review 
before the examination.  The examiner 
must indicate in the examination report 
that the veteran's claims folder was 
reviewed prior to the examination.  All 
necessary tests and studies should be 
conducted in order to assess the 
current status of the service-connected 
PTSD.  Following a review of the 
veteran's medical records and history, 
the examiner should discuss all 
relevant medical evidence/findings 
regarding the service-connected PTSD.  
The examiner must proffer an opinion as 
to the specific extent and severity of 
the appellant's disability.  In this 
regard, the examiner should further 
address the extent of any social and 
occupational impairment attributable to 
the PTSD.  The examiner should also 
utilize the diagnostic criteria set 
forth in DSM-IV and assign a Global 
Assessment of Functioning (GAF) score 
consistent with DSM-IV.  An explanation 
of the GAF score assigned, and the 
rationale for all opinions expressed by 
the examiner should be clearly 
explained. 

Moreover, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected PTSD has, if any, on 
his earning capacity.  The examiner 
should render an opinion as to whether 
this disability alone has caused marked 
interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected PTSD, in 
correlation with the applicable 
diagnostic criteria set forth in the VA 
Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2004).  The 
medical specialist(s) must address the 
degree of severity and medical findings 
that specifically correspond to the 
criteria listed in the Rating Schedule 
for PTSD (Diagnostic Code 9411).  

b)  The veteran should be scheduled to 
undergo VA examinations, conducted by 
appropriate specialists, to evaluate 
the nature, severity, and etiology of 
the claimed abdominal disorder, right 
renal calculi, left renal cyst, tinea 
corporis and tinea cruris.  If no such 
disorders are found by this examiners, 
the examiners should so indicate.  The 
RO should send the claims folder to the 
examiners for review.  The claims 
folder must be thoroughly reviewed by 
the examiners in connection with the 
examinations.  The examiners should 
indicate in the examination reports 
that the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render the 
diagnoses of the claimed abdominal 
disorder, right renal calculi, left 
renal cyst, tinea corporis and tinea 
cruris.  The examiners should review 
all of the veteran's medical records 
and history.  Following an examination 
of the veteran and a review of his 
medical records and history, the VA 
specialists should render an opinion as 
to whether it is at least as likely as 
not that the claimed abdominal 
disorder, right renal calculi, left 
renal cyst, tinea corporis and tinea 
cruris were incurred during the 
veteran's active service, became 
manifest to a compensable degree within 
a one year period of his discharge from 
service, or are otherwise related to 
his active service.  The VA specialists 
should render an opinion as to whether 
it is at least as likely as not that 
the claimed abdominal disorder, right 
renal calculi, left renal cyst, tinea 
corporis and tinea cruris are related 
to any post-service event(s) or 
diseases.  If the etiology of the 
claimed disorders are attributed to 
multiple factors/events, the examiners 
should specify which symptoms/diagnoses 
are related to which factors/events.  
It is requested that the VA specialists 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
disorders.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in written reports.

5.  The RO must review the claims folder 
and ensure that all of the foregoing 
development efforts have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the issues of 
entitlement to service connection for 
abdominal disorder, right renal calculi, 
left renal cyst, and a skin disorder 
characterized by tinea corporis and tinea 
cruris; and entitlement to a disability 
rating in excess of 50 percent for the 
service-connected PTSD.  In 
readjudicating the claim for an increased 
rating, the RO must specifically consider 
the criteria listed in the Rating 
Schedule for PTSD (Diagnostic Codes 9411) 
and the decision reached in Fenderson, 
supra.  The RO's consideration of 
referring the service-connected PTSD for 
extraschedular evaluations under 38 
C.F.R. § 3.321(b)(1) must be documented 
on readjudication.

7.  If the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



